UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4667


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES LEE JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00477-JAB-1)


Submitted:   February 11, 2015            Decided:     March 3, 2015


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Terry   M.   Meinecke,    Assistant   United   States  Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    Lee       Jackson    pled      guilty     to   interference                 with

commerce by robbery, in violation of 18 U.S.C. § 1951(a) (2012).

The district court calculated Jackson’s Guidelines range under

the   U.S.    Sentencing          Guidelines         Manual    (2013)         at    84       to     105

months’      imprisonment           and      sentenced         him       to        94        months’

imprisonment.          On    appeal,       Jackson       challenges        this         sentence.

We affirm.

              We review Jackson’s sentence for reasonableness “under

a   deferential       abuse-of-discretion              standard.”          Gall         v.    United

States,      552    U.S.    38,     41,    51       (2007).       This     review            entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                       Id. at 51.              In determining

procedural         reasonableness,         we   consider       whether         the       district

court    properly      calculated         the   defendant’s        advisory          Guidelines

range,    gave       the    parties        an       opportunity       to      argue          for    an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.                              Id. at 49–51.

“When    rendering      a    sentence,       the      district    court        must          make    an

individualized assessment based on the facts presented,” United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation     marks        and    emphasis      omitted),      and     must        “adequately

explain the chosen sentence to allow for meaningful appellate

                                                2
review and to promote the perception of fair sentencing.”                                      Gall,

552    U.S.    at    50.          “When        imposing        a     sentence       within       the

Guidelines, however, the [district court’s] explanation need not

be    elaborate       or      lengthy           because         [G]uidelines             sentences

themselves     are    in     many    ways       tailored           to   the     individual      and

reflect approximately two decades of close attention to federal

sentencing policy.”           United States v. Hernandez, 603 F.3d 267,

271 (4th Cir. 2010) (internal quotation marks omitted).

              If    the   sentence        is    free      of    “significant          procedural

error,” we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                                Gall, 552 U.S.

at    51.     If    the    sentence        is       within      or      below      the    properly

calculated Guidelines range, we apply a presumption on appeal

that the sentence is substantively reasonable.                                United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421    (2014).        Such    a     presumption           is       rebutted        only   if    the

defendant shows “that the sentence is unreasonable when measured

against the 18 U.S.C. § 3553(a) factors.”                           Id.

              Jackson      argues     that          his    sentence           is    procedurally

unreasonable because the district court failed to address his

arguments for an 84-month sentence.                       Upon review of the record,

we    conclude      that     this    contention            is        without       merit.        At

sentencing, Jackson advanced his substance abuse history, the

nature of his offense conduct, his acceptance of responsibility,

                                                3
the cost of his criminal conduct, and the summary assertions

both that imprisonment was “not the answer” and that an 84-month

sentence      would      serve    the     objectives        of       sentencing              without

explaining     why      these     factors     merited          an    84-month              sentence.

Accordingly,       the     district       court’s       failure           here        to     address

factors      other       than     Jackson’s         substance             abuse            and     its

contribution       to    his     criminal        behavior       does        not       amount       to

reversible     procedural         error.         Cf.    Carter,          564     F.3d        at    328

(“Where      the   defendant        or     prosecutor          presents           nonfrivolous

reasons for imposing a different sentence than that set forth in

the advisory Guidelines, a district judge should address the

party’s      arguments      and    explain        why     he        has     rejected             those

arguments.” (internal quotation marks omitted)).

             Jackson also argues that his sentence is substantively

unreasonable because it is greater than necessary to achieve the

goals   of    sentencing.           We     reject       this     argument             because      it

essentially asks this court to substitute its judgment for that

of the district court.              While this court may have weighed the

§ 3553(a) factors differently had it imposed sentence in the

first instance, we defer to the district court’s decision that a

94-month      sentence      achieved       the      purposes         of        sentencing          in

Jackson’s     case.       See     Gall,    552     U.S.   at        51    (explaining             that

appellate     courts      “must     give     due       deference          to     the       district

court’s      decision     that     the     § 3553(a)        factors,             on    a     whole,

                                             4
justify” the sentence imposed); United States v. Rivera-Santana,

668 F.3d 95, 105 (4th Cir. 2012) (stating it was within district

court’s      discretion       to    accord       more     weight     to   a    host       of

aggravating        factors    in   defendant’s      case      and   decide     that    the

sentence imposed would serve the § 3553 factors on the whole).

In   light    of    the    “extremely    broad”         discretion    afforded       to    a

district court in determining the weight to be given each of the

§ 3553(a)     factors        in    imposing      sentence,      United        States      v.

Jeffery, 631 F.3d 669, 679 (4th Cir. 2011), Jackson fails to

overcome the presumption that his within-Guidelines sentence is

substantively reasonable.

             Accordingly, we affirm the district court’s judgment.

We   dispense      with    oral    argument      because      the   facts     and   legal

contentions        are    adequately    presented        in   the   materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             5